Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 09, 2017

The Court of Appeals hereby passes the following order:

A17I0112. DANNIE MONDOR v. THE STATE.

      Dannie Mondor has been charged with first-degree vehicular homicide and
hit-and-run. The trial court issued an order on November 29, 2016, in which it
(i) denied Mondor’s motion to admit evidence that the victim was not wearing a
seatbelt at the time of the collision; but (ii) granted Mondor’s demurrer and dismissed
the indictment. On December 13, 2016, the State filed a notice of appeal under
OCGA § 5-7-1 (a) (1), seeking review of the dismissal of Mondor’s indictment.1 Two
days later, Mondor filed, in this Court, an application for interlocutory appeal,
seeking review of denial of his motion to admit evidence.
      Given the State’s notice of direct appeal, Mondor has a right to a direct cross-
appeal under OCGA § 5-7-1 (b). “This Court will grant a timely application for
interlocutory review if the order complained of is subject to direct appeal and the
applicants have not otherwise filed a notice of appeal.” Spivey v. Hembree, 268 Ga.
App. 485, 486, n. 1 (602 SE2d 246) (2004).
      Accordingly, this application for interlocutory appeal is hereby GRANTED.
Mondor shall have ten days from the date of this order to file a notice of cross-appeal




      1
          The State’s notice of appeal has not yet been docketed in this Court.
in the trial court, if he has not already done so. The trial court clerk is instructed to
include a copy of this order in the appellate record.


                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/09/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.